Dismissed and Memorandum Opinion filed July 9, 2019.




                                        In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00430-CR
                             NO. 14-19-00431-CR

                     KADERIYOUS R. DAVIS, Appellant
                                         V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1596309 & 1595789

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to assault of a family or household member
with a previous conviction and aggravated robbery. In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant to
confinement for ten years in each case in the Institutional Division of the Texas
Department of Criminal Justice. The trial court ordered the sentences to run
concurrently. We dismiss the appeals.
      The trial court entered certifications of the defendant’s right to appeal in which
the court certified that these are plea bargain cases, and the defendant has no right
of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are included
in the records on appeal. See Tex. R. App. P. 25.2(d). The records support the trial
court’s certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.
2005).

      Accordingly, we dismiss the appeals.


                                   PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                           2